UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6583



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH BULLOCK,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-98-133-1; CA-05-191-5)


Submitted:   April 26, 2006                 Decided:   May 22, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Bullock, Appellant Pro Se. Michael Cornell Wallace, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joseph Bullock seeks to appeal the district court's order

construing his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2255 (2000) motion and dismissing it as successive.                  The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000); Reid

v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court's assessment of his

constitutional     claims    is   debatable       or   wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record    and   conclude   that   Bullock   has    not   made    the   requisite

showing.    Accordingly, we deny leave to proceed in forma pauperis,

deny a certificate of appealability, deny Bullock’s appellate

motion for relief under Fed. R. Civ. P. 60(b), and dismiss the

appeal.

            Additionally, we construe Bullock's notice of appeal and

informal brief on appeal as an application to file a second or

successive motion under 28 U.S.C. § 2255.              See Jones v. Braxton,


                                    - 2 -
392 F.3d 683, 689-90 (4th Cir. 2004); United States v. Winestock,

340   F.3d    200,    208   (4th     Cir.   2003).     In     order    to   obtain

authorization to file a successive § 2255 motion, a prisoner must

assert claims based on either: (1) a new rule of constitutional

law, previously unavailable, made retroactive by the Supreme Court

to cases on collateral review; or (2) newly discovered evidence

that would be sufficient to establish by clear and convincing

evidence     that    no   reasonable    factfinder    would    have    found   the

petitioner guilty of the offense.              28 U.S.C. §§ 2244(b)(2), 2255

(2000).       Bullock's     claims     do   not   satisfy     either   of   these

conditions.     Therefore, we deny authorization to file a successive

§ 2255 motion.

             We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        DISMISSED




                                       - 3 -